

EXECUTION COPY


Exhibit 10.1
 
 

 
 
$50,000,000
 
TERM LOAN CREDIT AGREEMENT
 
among
 
TEXAS-NEW MEXICO POWER COMPANY,
as the Borrower,


THE LENDERS IDENTIFIED HEREIN,
 
AND
 
UNION BANK, N.A.,
as Administrative Agent
 

 
DATED AS OF MARCH 25, 2009
 
 
 




UNION BANK, N.A.,

as Lead Arranger and Book Manager



 
 


 
 

--------------------------------------------------------------------------------

 
 

  TABLE OF CONTENTS        SECTION 1  DEFINITIONS AND ACCOUNTING TERMS      1
 1.1             Definitions.
 1
 1.2             Computation of Time Periods and Other Definitional Provisions.
 15
 1.3             Accounting Terms/Calculation of Financial Covenants.
 15
 1.4             Time.        
 15
 1.5             Rounding of Financial Covenants. 
 16
 1.6             References to Agreements and Requirement of Laws.     
 16  SECTION 2  CREDIT FACILITY      16
 2.1             Loans.     
 16
 2.2             [Reserved].       
 17
 2.3             Continuations and Conversions.    
 17
 2.4             Minimum Amounts.   
 18
 2.5             [Reserved].     
 18
 2.6             [Reserved].   
 18
 2.7             Evidence of Debt.  
 18  SECTION 3  GENERAL PROVISIONS APPLICABLE TO LOANS        18
 3.1             Interest.      
 18
 3.2             Payments Generally.      
 19
 3.3             Prepayments.   
 20
 3.4             [Reserved].     
 21
 3.5             Payment in full at Maturity.        
 21
 3.6             Computations of Interest and Fees.   
 21
 3.7             Pro Rata Treatment.   
 22
 3.8             Sharing of Payments.   
 22
 3.9             Capital Adequacy.  
 23
 3.10           Eurodollar Provisions. 
 23
 3.11           Illegality.      
 23
 3.12           Requirements of Law; Reserves on Eurodollar Loans.    
 23
 3.13           Taxes.       
 24
 3.14           Compensation.    
 26
 3.15           Determination and Survival of Provisions.     
 27  SECTION 4  CONDITIONS PRECEDENT TO CLOSING      27
 4.1             Closing Conditions.         
 27  SECTION 5  CONDITIONS TO ALL EXTENSIONS OF CREDIT    30
 5.1             Funding Requirements.   
 30  SECTION 6  REPRESENTATIONS AND WARRANTIES      30
 6.1             Organization and Good Standing.    
 30
 6.2             Due Authorization.    
 31
 6.3             No Conflicts.    
 31
 6.4             Consents.     
 31
 6.5             Enforceable Obligations.  
 31
 6.6             Financial Condition. 
 31
 6.7             No Material Change.   
 32
 6.8             No Default.   
 32
 6.9             Litigation.    
 32
 6.10           Taxes.      
 32
 6.11           Compliance with Law.   
 32
 6.12           ERISA.    
 32
 6.13           Use of Proceeds; Margin Stock.   
 33

 
i

--------------------------------------------------------------------------------


 
 6.14           Government Regulation. 
 34
 6.15           Solvency. 
 34
 6.16           Disclosure. 
 34
 6.17           Environmental Matters. 
 34
 6.18           First Mortgage Bonds Validly Issued.
 34
 6.19           First Priority Mortgage. 
 35  SECTION 7  AFFIRMATIVE COVENANTS   35
 7.1             Information Covenants. 
 35
 7.2             Financial Covenant. 
 37
 7.3             Preservation of Existence and Franchises. 
 37
 7.4             Books and Records. 
 37
 7.5             Compliance with Law. 
 38
 7.6             Payment of Taxes and Other Indebtedness.
 38
 7.7             Insurance. 
 38
 7.8             Performance of Obligations. 
 38
 7.9             Use of Proceeds.
 38
 7.10           Audits/Inspections. 
 38
 7.11           Hedging.  
 39  SECTION 8  NEGATIVE COVENANTS   39
 8.1             Nature of Business.
 39
 8.2             Consolidation and Merger. 
 39
 8.3             Sale or Lease of Assets. 
 39
 8.4             Affiliate Transactions. 
 39
 8.5             Liens. 
 39
 8.6             Accounting Changes. 
 41
 8.7             Burdensome Agreements. 
 41
 8.8             Affiliate Indebtedness. 
 41  SECTION 9  EVENTS OF DEFAULT   42
 9.1             Events of Default. 
 42
 9.2             Acceleration; Remedies. 
 44
 9.3             Allocation of Payments After Event of Default. 
 45  SECTION 10  AGENCY PROVISIONS   46
 10.1           Appointment and Authority. 
 46
 10.2           Rights as a Lender. 
 46
 10.3           Exculpatory Provisions. 
 46
 10.4           Reliance by Administrative Agent. 
 47
 10.5           Delegation of Duties. 
 47
 10.6           Resignation of Administrative Agent. 
 47
 10.7           Non-Reliance on Administrative Agent and Other Lenders. 
 48
 10.8           No Other Duties, Etc. 
 48
 10.9           Administrative Agent May File Proofs of Claim. 
 48  SECTION 11  MISCELLANEOUS   49
 11.1           Notices; Effectiveness; Electronic Communication.
 49
 11.2           Right of Set-Off. 
 51
 11.3           Successors and Assigns. 
 51
 11.4           No Waiver; Remedies Cumulative. 
 54
 11.5           Attorney Costs, Expenses, Taxes and Indemnification by
Borrower. 
 54
 11.6           Amendments, Etc. 
 56
 11.7           Counterparts. 
 57
 11.8           Headings. 
 57
 11.9           Survival of Indemnification and Representations and Warranties. 
 57

 
 
ii

--------------------------------------------------------------------------------


 11.10         Governing Law; Venue; Service. 
 57
 11.11         Waiver of Jury Trial; Waiver of Consequential Damages. 
 58
 11.12         Severability. 
 58
 11.13         Further Assurances. 
 58
 11.14         Confidentiality. 
 58
 11.15         Entirety. 
 59
 11.16         Binding Effect; Continuing Agreement. 
 59
 11.17         [Reserved].
 59
 11.18         USA Patriot Act Notice. 
 59
 11.19         Acknowledgment. 
 60
 11.20         Replacement of Lenders. 
 60    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
iii

--------------------------------------------------------------------------------

 





SCHEDULES
 
 

 Schedule 1.1(a)     Pro Rata Shares  Schedule 11.1     Notices  Schedule 11.3 
 Processing and Recording Fees

 
 
EXHIBITS
 
 

 Exhibit 1.1.1  Form of FMB Delivery Agreement  Exhibit 1.1.2    Form of Second
Supplemental Indenture
 Exhibit 2.1(b)  
 Form of Notice of Borrowing  Exhibit 2.1(e)   Form of Note  Exhibit 2.3    
 Form of Notice of Continuation/Conversion  Exhibit 7.1(c)  Form of Compliance
Certificate  Exhibit 11.3(b)     Form of Assignment and Assumption

 
                                
                              
                            
                             
                                 
                                  
                             



 
iv

--------------------------------------------------------------------------------

 

TERM LOAN CREDIT AGREEMENT




THIS TERM LOAN CREDIT AGREEMENT (this “Credit Agreement”) is entered into as
of  March  25, 2009 among TEXAS-NEW MEXICO POWER COMPANY, a Texas corporation
(the “Borrower”), the Lenders and UNION BANK, N.A., as Administrative Agent.


RECITALS




WHEREAS, the Borrower has requested that the Lenders make available a
$50,000,000 senior term loan credit facility; and


WHEREAS, the Lenders party hereto have agreed to make the senior term loan
credit facility available on the terms and conditions hereinafter set forth.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


SECTION 1


DEFINITIONS AND ACCOUNTING TERMS


1.1                 Definitions.


The following terms shall have the meanings specified herein unless the context
otherwise requires.  Defined terms herein shall include in the singular number
the plural and in the plural the singular:


“2008 Revolving Loan Agreement” means that certain Credit Agreement, dated as of
May 15, 2008, by and among the Borrower, the lenders and financial institutions
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent and Union
Bank, N.A. (formerly known as Union Bank of California, N.A.), as syndication
agent, as it may be amended, supplemented, extended or otherwise modified from
time to time.


“2009 Revolving Loan Agreement” means a revolving loan credit agreement to be
dated on or before May 13, 2009, between the Borrower and one or more lenders
parties thereto, including an administrative agent acting as agent on behalf of
such lenders, as it may be amended, supplemented, extended or otherwise modified
form time to time; provided that the Administrative Agent and the Lenders shall
have received satisfactory evidence that all of the obligations outstanding
under the 2008 Revolving Loan Agreement shall have been paid in full in cash,
and the 2008 Revolving Loan Agreement shall have been terminated, prior to or
substantially concurrently with the initial incurrence of Indebtedness pursuant
to the 2009 Revolving Loan Agreement.


“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.


“Administrative Agent” means Union Bank or any successor administrative agent
appointed pursuant to Section 10.6.



--------------------------------------------------------------------------------


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account with as the Administrative Agent may from time to time notify the
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause direction of the management and policies of
such other Person, whether through the ownership of voting securities, by
contract or otherwise.


“Agent-Related Parties” means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.


“Applicable Percentage” means (a) for the period commencing on the Closing Date
to but not including March 25, 2012, (i) for Eurodollar Loans, 3.50% per annum
and (ii) for Base Rate Loans, 2.50% per annum and (b) at all times thereafter,
(i) for Eurodollar Loans, 3.75% per annum and (ii) for Base Rate Loans, 2.75%
per annum.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means Union Bank, N.A., together with its successors and/or assigns.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).


“Authorized Officer” means any of the president, chief executive officer, chief
financial officer or treasurer of the Borrower.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” (the “Prime Rate”) and (c) the Adjusted Eurodollar Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding business Day) plus 1%, provided that for the avoidance
of doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters BBA Libor Rates page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. (London time) on such
day.  The Prime Rate is a rate publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its
 
2

--------------------------------------------------------------------------------


principal office in New York City, and is used as a reference point for pricing
some loans, which may be priced at, above, or below such announced rate.  Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Adjusted Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate, respectively.
 
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.


“Borrower Obligations” means, with respect to the Borrower, without duplication,
all of the obligations of the Borrower to the Lenders and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.


“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans such day is also a day on which dealings are conducted by and
between banks in the London interbank market.


“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.


“Change of Control” means the occurrence of any of the following:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of  twenty-five (25%) of the Capital Stock of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of
 
3

--------------------------------------------------------------------------------


office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); (c) any Person or two or more Persons acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Parent, or control
over the Voting Stock of the Parent on a fully-diluted basis (and taking into
account all such Voting Stock that such Person or group has the right to acquire
pursuant to any option right) representing twenty-five (25%)  or more of the
combined voting power of such Voting Stock; or (d) the Parent shall cease to
own, directly or indirectly, and free and clear of all Liens or other
encumbrances (other than any Lien in favor of the administrative agent for the
benefit of the lenders under the Existing Credit Agreement (as it may be
amended, supplemented or otherwise modified from time to time) securing
Indebtedness thereunder), at least 100% of the outstanding Voting Stock of the
Borrower on a fully diluted basis.


“Closing Date” means the date of this Credit Agreement, which is the first date
all the conditions precedent in Section 4.1 are satisfied or waived in
accordance with Section 4.1.


“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.


“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.1, in an aggregate principal amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of the Committed
Amount as set forth opposite such Lender’s name on Schedule 1.1(a) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Credit Agreement.


“Committed Amount” means FIFTY MILLION DOLLARS ($50,000,000), as it may be
reduced from time to time in accordance with Section 2.1(d).


“Compensation Period” has the meaning set forth in Section 3.2(c)(ii).


“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.


“Consolidated Capitalization” means, with respect to any Person, the sum of (a)
all of the shareholders’ equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) 75% of the outstanding principal
amount of Specified Securities of such Person and its Subsidiaries.


“Consolidated Indebtedness” means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b) the outstanding principal amount of stranded cost securitization bonds of
such Person and its Subsidiaries minus (c) an amount equal to the lesser of (i)
75% of the outstanding principal amount of Specified Securities of such Person
and its Subsidiaries or (ii) 10% of Consolidated Capitalization (calculated
assuming clause (i) above is applicable).


4

--------------------------------------------------------------------------------


“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).


“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).


“Credit Agreement” has the meaning set forth in the Preamble hereof.


“Credit Documents” means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion, the Second Supplemental
Indenture, the First Mortgage Bonds, the FMB Delivery Agreement and any other
document, agreement or instrument entered into or executed in connection with
the foregoing (other than the FMB Mortgage).


“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders”.


“Credit Extension” means a Borrowing.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).


“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower,
the Administrative Agent, or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Credit
 
5

--------------------------------------------------------------------------------


Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Credit Agreement or under
other agreements in which it commits to extend credit, (c) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (d) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
 


“Dollars” and “$” means dollars in lawful currency of the United States of
America.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed); provided that (i) the Borrower’s consent is not required
during the existence and continuation of a Default or an Event of Default, (ii)
approval by the Borrower shall be deemed given if no objection is received by
the assigning Lender and the Administrative Agent from the Borrower within five
Business Days after notice of such proposed assignment has been delivered to the
Borrower and (iii) neither the Borrower nor any Subsidiary or Affiliate of the
Borrower shall qualify as an Eligible Assignee.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.


“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.


6

--------------------------------------------------------------------------------


“ERISA Affiliate” means, with respect to the Borrower, any Person (including any
trade or business, whether or not incorporated) that would be deemed to be under
“common control” with, or a member of the same “controlled group” as, the
Borrower or any of its Subsidiaries, within the meaning of Sections 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.


“ERISA Event” means, with respect to the Borrower: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by the Borrower, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries or
any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA, (c) the
distribution by the Borrower, any of its Subsidiaries or any ERISA Affiliate
under Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan
or the taking of any action to terminate any Plan, (d) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower, any of its Subsidiaries or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (e) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against the Borrower, any of its Subsidiaries or any
ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed within
thirty (30) days, (f) the imposition upon the Borrower, any of its Subsidiaries
or any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of the Borrower,
any of its Subsidiaries or any ERISA Affiliate as a result of any alleged
failure to comply with the Code or ERISA in respect of any Plan, (g) the
engaging in or otherwise becoming liable for a nonexempt Prohibited Transaction
by the Borrower, any of its Subsidiaries or any ERISA Affiliate, (h) a violation
of the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary of any Plan for
which the Borrower, any of its Subsidiaries or any ERISA Affiliate may be
directly or indirectly liable, (i) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if the Borrower, any of its Subsidiaries or any ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of such
sections or (j) the withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a play year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan.


“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Adjusted Eurodollar Rate.


“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Union Bank and with a term equivalent to such Interest Period would
be offered by Union Bank’s London Branch to major banks
 
7

--------------------------------------------------------------------------------


in the London interbank eurodollar market at their request at approximately
4:00 p.m. (London time) two Business Days prior to the commencement of such
Interest Period.


“Event of Default” has the meaning set forth in Section 9.1.


“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 15, 2005, by and among the Parent and First Choice
Power, L.P., as borrowers, the lenders and financial institutions parties
thereto, Bank of America, N.A., as administrative agent, Wachovia Bank, National
Association, as syndication agent, and Citibank, N.A., JPMorgan Chase Bank,
N.A., and Union Bank, N.A. (formerly known as Union Bank of California, N.A.),
as co-documentation agents, as it may be amended, supplemented, extended or
otherwise modified from time to time.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Union Bank on such day on such
transactions as determined by the Administrative Agent.


“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.


“First Mortgage Bonds” means the First Mortgage Bonds, Series 2009B, due 2014
which shall be substantially in the form of Exhibit A to the Second Supplemental
Indenture.


“First Mortgage Bond Trustee” means The Bank of New York Mellon Trust Company,
N.A., as trustee under the FMB Mortgage, together with its permitted successors
and assigns in such capacity.


“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.


“Fiscal Year” means the calendar year ending December 31.


“FMB Delivery Agreement” means a bond delivery agreement whereby the
Administrative Agent (a) acknowledges delivery of the First Mortgage Bonds and
(b) agrees to hold the First Mortgage Bonds for the benefit of the Lenders and
to distribute all payments made by the Borrower on account thereof to the
Lenders, substantially in the form of Exhibit 1.1.1.


“FMB Mortgage” means that certain First Mortgage Indenture, dated as of March
23, 2009, between the Borrower and the First Mortgage Bond Trustee, as amended,
restated or otherwise modified from time to time.


8

--------------------------------------------------------------------------------


“FMB Mortgage Documents” means the FMB Mortgage, together with any supplemental
indentures issued pursuant thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Foreign Lender” has the meaning set forth in Section 3.13(f).


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funding Date” has the meaning set forth in Section 2.1(a).


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.


“Governmental Authority” means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including, without limitation, any state dental board)
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.


“Granting Lender” has the meaning specified in Section 11.3(h).


 “Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.


“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Borrower
to its jurisdictional and wholesale customers in the ordinary course of
business).


“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase
 
9

--------------------------------------------------------------------------------


price of property or services, (e) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (f) all obligations of such Person as lessee under
leases that are or are required to be, in accordance with GAAP, recorded as
capital leases, to the extent such obligations are required to be so recorded,
(g) the net termination obligations of such Person under any Hedging Agreements,
calculated as of any date as if such agreement or arrangement were terminated as
of such date in accordance with the applicable rules under GAAP, (h) all
Contingent Obligations of such Person, (i) all obligations and liabilities of
such Person incurred in connection with any transaction or series of
transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
Specified Securities and (l) all indebtedness referred to in clauses (a) through
(k) above secured by any Lien on any property or asset owned or held by such
Person regardless of whether the indebtedness secured thereby shall have been
assumed by such Person or is nonrecourse to the credit of such Person.


“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).


“Indemnitees” has the meaning set forth in Section 11.5(b).


“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan, on the date of any prepayment of
the Loans pursuant to Section 3.3 and the Maturity Date and (b) as to any Base
Rate Loan, the last Business Day of each Fiscal Quarter, on the date of any
prepayment of the Loans pursuant to Section 3.3 and the Maturity Date.


“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two or three months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period shall extend beyond the Maturity Date.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of,
 
10

--------------------------------------------------------------------------------


and agreements with, any Governmental Authority, in each case whether or not
having the force of law.


“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.


“Loans” has the meaning set forth in Section 2.1(a).


“Margin Stock” has the meaning ascribed to such term in Regulation U.


“Material Adverse Change” means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Borrower and its Subsidiaries, taken as a whole.


“Material Adverse Effect” means, with respect to the Borrower, a material
adverse effect upon (a) the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any of its Subsidiaries to perform its obligations under this Credit
Agreement or any of the other Credit Documents or the FMB Mortgage, (c) the
legality, validity or enforceability of this Credit Agreement or any of the
other Credit Documents or the FMB Mortgage or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder  or (d) the
Mortgaged Property taken as a whole, the Lien of the FMB Mortgage Documents on
such Mortgaged Property in favor of the First Mortgage Bond Trustee for the
benefit of the holders of First Mortgage Bonds, including the Administrative
Agent (for its benefit and for the benefit of the Lenders) or the priority of
such Lien.


“Maturity Date” means March 25, 2014.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgaged Property” means the real property, fixtures and personal property
identified in the FMB Mortgage Documents and is now or hereafter owned by
Borrower, but excluding therefrom all “Excepted Property” (as such term is
defined in the FMB Mortgage) and such other properties as have been released or
excepted from the Lien of the FMB Mortgage Documents.


“Multiemployer Plan” means, with respect to the Borrower, any “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA to which the Borrower,
any of its Subsidiaries or any ERISA Affiliate makes, is making or is obligated
to make contributions or has made or been obligated to make contributions.


11

--------------------------------------------------------------------------------


“Multiple Employer Plan” means, with respect to the Borrower, a Single Employer
Plan to which the Borrower, any of its Subsidiaries or any ERISA Affiliate and
at least one employer other than the Borrower, any of its Subsidiaries or any
ERISA Affiliate are contributing sponsors.


“Note Facilities Documentation” means the FMB Mortgage, the First Supplemental
Indenture dated March 23, 2009 issued pursuant thereto and any other
supplemental indentures, notes or other securities issued pursuant thereto or in
connection therewith, as the same may be amended, supplemented, extended or
otherwise modified from time to time.


“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans made to the Borrower provided pursuant to Section
2.1, individually or collectively, as appropriate, as such promissory notes may
be amended, modified, supplemented, extended, renewed or replaced from time to
time and as evidenced in the form of Exhibit 2.1(e).


“Notice of Borrowing” means the request by the Borrower for the Loans in the
form of Exhibit 2.1(b).


“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.


“Other Taxes” has the meaning set forth in Section 3.13(b).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.


“Parent” means PNM Resources, Inc., a New Mexico corporation, together with its
successors and permitted assigns.


“Participant” has the meaning set forth in Section 11.3(d).


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.


“Plan” means, with respect to the Borrower, any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA) which is covered by ERISA and with respect
to which the Borrower, any of its Subsidiaries or any ERISA Affiliate is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” within the meaning of Section 3(5) of ERISA.


“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.


“Prime Rate” has the meaning set forth in the definition of Base Rate in this
Section 1.1.


“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Committed Amount at such time;
provided that if the Commitment of each Lender to make Loans have been
terminated pursuant to Section 9.2 or otherwise, then the Pro Rata Share of each
 
12

--------------------------------------------------------------------------------


Lender shall be determined based on such Lender’s percentage ownership of the
sum of the aggregate amount of outstanding Loans.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 1.1(a) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.


“Prohibited Transaction” means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.


“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.


“Register” has the meaning set forth in Section 11.3(c).


“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.


“Related Hedging Obligations” means, so long as any Lender shall remain a Lender
hereunder, all obligations of the Borrower, whether absolute or contingent, and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) owing
to such Lender or any Affiliate of such Lender in connection with any Hedging
Agreements entered into by the Borrower to the extent required by Section 7.11.


“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.


“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time;
provided that if any Lender shall hold more than 50% of the Credit Exposure of
all Lenders at such time (and if there is more than one Lender at such time),
“Required Lenders” shall mean such Lender plus one additional Lender.  For
purposes of the preceding sentence, the term “Credit Exposure” as applied to
each Lender shall mean (a) at any time prior to the termination of the
Commitments, the Pro Rata Share of such Lender of the Committed Amount
multiplied by the Committed Amount and (b) at any time after the termination of
the Commitments, the principal balance of the outstanding Loans of such Lender.


“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents or the FMB Mortgage Documents.


13

--------------------------------------------------------------------------------


“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer,
principal accounting officer or treasurer of the Borrower, and any other officer
or similar official thereof responsible for the administration of the
obligations of the Borrower in respect of this Credit Agreement and the other
Credit Documents.


“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person.


“S&P” means Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies, Inc. and its successors.


“Second Supplemental Indenture” means that certain Second Supplemental
Indenture, dated as of March 25, 2009, to the FMB Mortgage, entered into by and
between the Borrower and the First Mortgage Bond Trustee, substantially in the
form of Exhibit 1.1.2, as the same may be amended, restated, supplemented or
otherwise modified from time to time.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.


“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.


       “SPC” has the meaning set forth in Section 11.3(h).


“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as “FELINE PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and generally
referred to as “equity units” and (c) all other securities issued by such Person
that are similar to those described in the forgoing clauses (a) and (b).


       “Subsidiary” means, as to any Person, (a) any corporation more than 50%
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the
 
14

--------------------------------------------------------------------------------


directors of such corporation (irrespective of whether or not at the time, any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries, and (b) any partnership,
association, joint venture or other entity in which such person directly or
indirectly through Subsidiaries has more than a 50% equity interest at any
time.  Any reference to Subsidiary herein, unless otherwise identified, shall
mean a Subsidiary, direct or indirect, of the Borrower.  Any reference to a
Subsidiary of the Borrower herein shall not include any Subsidiary that is
inactive, has minimal or no assets and does not generate revenues.




“Taxes” has the meaning set forth in Section 3.13(a).


“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.


“Union Bank” means Union Bank, N.A., together with its successors and/or
assigns.


“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).


1.2                 Computation of Time Periods and Other Definitional
Provisions.


For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.


1.3                 Accounting Terms/Calculation of Financial Covenants.


Except as otherwise expressly provided herein, all accounting terms used herein
or incorporated herein by reference shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. Notwithstanding
anything to the contrary in this Credit Agreement, for purposes of calculation
of the financial covenant set forth in Section 7.2, all accounting
determinations and computations thereunder shall be made in accordance with GAAP
as in effect as of the date of this Credit Agreement applied on a basis
consistent with the application used in preparing the most recent financial
statements of the Borrower referred to in Section 4.1(d).  In the event that any
changes in GAAP after such date are required to be applied to the Borrower,  and
would affect the computation of the financial covenant contained in Section 7.2,
such changes shall be followed only from and after the date this Credit
Agreement shall have been amended to take into account any such changes.


1.4                 Time.


All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.


15

--------------------------------------------------------------------------------


1.5                 Rounding of Financial Covenants.


Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.6                 References to Agreements and Requirement of Laws.


Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.






SECTION 2


CREDIT FACILITY


2.1                 Loans.


(a)           Commitment.   Subject to the terms and conditions set forth
herein, each Lender severally agrees to make term loans (each a “Loan” and
collectively the “Loans”) in Dollars to the Borrower in a single draw on any
date after March 25, 2009 but on or prior to March 31, 2009 (such date being the
“Funding Date”); provided, however, that after giving effect to any Borrowing
(i) the sum of the aggregate principal amount of outstanding Loans shall not
exceed the lesser of (x) the Committed Amount and (y) the face amount of the
First Mortgage Bonds, and (ii) with respect to each individual Lender, the sum
of the aggregate principal amount of outstanding Loans of such Lender shall not
exceed such Lender’s Pro Rata Share of the Committed Amount.  No amount of the
Loans may be reborrowed after repayment.  The unused Commitments hereunder shall
automatically terminate after giving effect to the initial Borrowing on the
Funding Date.


(b)           Method of Borrowing for Loans.  By no later than 11:00 a.m. (i) on
the date of the requested Borrowing of Loans that will be Base Rate Loans and
(ii) three Business Days prior to the date of the requested Borrowing of Loans
that will be Eurodollar Loans, the Borrower shall telephone the Administrative
Agent as well as submit a written Notice of Borrowing in the form of Exhibit
2.1(b) to the Administrative Agent setting forth (A) the amount requested, (B)
the date of the requested Borrowing, (C) the Type of Loan, (D) with respect to
Loans that will be Eurodollar Loans, the Interest Period applicable thereto, and
(E) certification that the Borrower has complied in all respects with Section
5.  If the Borrower shall fail to specify (1) an Interest Period in the case of
a Eurodollar Loan, then such Eurodollar Loan shall be deemed to have an Interest
Period of one month or (2) the Type of Loan requested, then such Loan shall be
deemed to be a Base Rate Loan.


16

--------------------------------------------------------------------------------


(c)           Funding of Loans.  Upon receipt of the Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms
thereof.  Each such Lender shall make its Pro Rata Share of the requested Loans
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the Notice of Borrowing.  Upon satisfaction of the conditions set
forth in Section 5, the amount of the requested Loans will then be made
available to the Borrower by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.


(d)           Reductions of Committed Amount.


(i)                 Upon at least three Business Days’ notice, the Borrower
shall have the right to permanently terminate or reduce the aggregate unused
amount of the Committed Amount at any time or from time to time; provided that
(A) each partial reduction shall be in an aggregate amount at least equal to
$5,000,000 and in integral multiples of $1,000,000 above such amount and (B) no
reduction shall be made which would reduce the Committed Amount to an amount
less than the sum of the aggregate principal amount of outstanding Loans.


(ii)                 Any reduction in (or termination of) the Committed Amount
shall be permanent and may not be reinstated.


(e)           Notes; First Mortgage Bonds.


(i)                 At the request of any Lender, the Loans made by such Lender
shall be evidenced by duly executed promissory notes of the Borrower in favor of
such Lender in substantially the form of Exhibit 2.1(e).  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.


(ii)               To the extent set forth in the Second Supplemental Indenture
and the First Mortgage Bonds, the First Mortgage Bonds are to be issued and
delivered to the Administrative Agent in order to provide collateral security
for the Borrower Obligations and the Related Hedging Obligations.


2.2                 [Reserved].


2.3                 Continuations and Conversions.


Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans into Eurodollar Loans or
to convert Eurodollar Loans into Base Rate Loans.  By no later than 11:00 a.m.
(a) on the date of the requested conversion of a Eurodollar Loan to a Base Rate
Loan and (b) three Business Days prior to the date of the requested continuation
of a Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the
Borrower shall provide telephonic notice to the Administrative Agent, followed
promptly by a written Notice of Continuation/Conversion in the form of Exhibit
2.3, setting forth whether the Borrower wishes to continue or convert such
Loans.  Notwithstanding anything herein to the contrary, (A) except as provided
in Section 3.11, Eurodollar Loans may only be continued or converted into Base
Rate Loans on the last day of the Interest Period applicable thereto, (B)
Eurodollar Loans may not be
 
17

--------------------------------------------------------------------------------


continued nor may Base Rate Loans be converted into Eurodollar Loans during the
existence and continuation of a Default or an Event of Default and (C) any
request to continue a Eurodollar Loan that fails to comply with the terms hereof
or any failure to request a continuation of a Eurodollar Loan at the end of an
Interest Period shall be deemed a request to convert such Eurodollar Loan to a
Base Rate Loan on the last day of the applicable Interest Period.


2.4                 Minimum Amounts.


Each request for a borrowing, conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) each
Base Rate Loan shall be in a minimum amount of $3,000,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of
outstanding  Loans) and (c) no more than five Eurodollar Loans shall be
outstanding hereunder at any one time.  For the purposes of this Section 2.4,
separate Eurodollar Loans that begin and end on the same date, as well as
Eurodollar Loans that begin and end on different dates, shall all be considered
as separate Eurodollar Loans.


2.5                 [Reserved].


2.6                 [Reserved].


2.7                 Evidence of Debt.


The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to its Borrower
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.




SECTION 3


GENERAL PROVISIONS APPLICABLE
TO LOANS


3.1                Interest.


(a)           Interest Rate.  Subject to Sections 3.1(b), (i) all Base Rate
Loans shall accrue interest at the Base Rate plus the Applicable Percentage and
(ii) all Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate.


(b)           Default Rate of Interest.


(i) After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents
 
18

--------------------------------------------------------------------------------


(including without limitation fees and expenses) shall bear interest, payable on
demand, at the Default Rate.


(ii)           After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Loan and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.


(c)           Interest Payments.  Interest on Loans shall be due and payable in
arrears on each Interest Payment Date.


3.2                Payments Generally.


(a)           No Deductions; Place and Time of Payments.  All payments to be
made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.


(b)           Payment Dates.  Subject to the definition of “Interest Period,” if
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(c)           Advances by Administrative Agent.  Unless the Borrower or any
Lender has notified the Administrative Agent, prior to the time any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto.  If and to the extent that such payment was not in fact made
to the Administrative Agent in immediately available funds, then:


(i)           if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and


(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made
 
19

--------------------------------------------------------------------------------


available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to such Borrowing.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.


(d)           Several Obligations.  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan.


(e)           Funding Offices.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


3.3                Prepayments.


(a)           Voluntary Prepayments.  The Borrower shall have the right to
prepay its outstanding Loans in whole or in part from time to time without
premium or penalty; provided, however, that (i) all prepayments under this
Section 3.3(a) shall be subject to Section 3.14, (ii) Eurodollar Loans may only
be prepaid on three Business Days’ prior written notice to the Administrative
Agent, (iii) each such partial prepayment of Eurodollar Loans shall be in the
minimum principal amount of $1,000,000 and integral multiples of $1,000,000 and
(iv) each such partial prepayment of Base Rate Loans shall be in the minimum
principal amount of $500,000 and integral multiples of $100,000 or, in the case
of clauses (iii) and (iv), if less than such minimum amounts, the entire
principal amount thereof then outstanding.  Amounts prepaid pursuant to this
Section 3.3(a) shall be applied as the Borrower may elect based on the Lenders’
Pro Rata Shares; provided, however, if the Borrower fails to specify, such
prepayment shall be applied by the Administrative Agent, subject to Section 3.7,
in such manner as it deems reasonably appropriate.


(b)           Mandatory Prepayments.


(i)                 If at any time the sum of the aggregate principal amount of
Loans outstanding exceeds the Committed Amount, the Borrower shall immediately
make a principal payment to the Administrative Agent in an amount in Dollars as
is necessary to be in compliance with Section 2.1 and as directed by the
Administrative Agent.


(ii)                 All amounts required to be prepaid pursuant to this Section
3.3(b) shall be applied first to Base Rate Loans, and second to Eurodollar Loans
in direct order of Interest Period maturities.  All prepayments pursuant to this
Section 3.3(b) shall be subject to Section 3.14.


20

--------------------------------------------------------------------------------


3.4                [Reserved].


3.5                 Payment in full at Maturity.


On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all fees and other sums owing
under the Credit Documents, shall be due and payable in full, unless accelerated
sooner pursuant to Section 9.2; provided that if the Maturity Date is not a
Business Day, then such principal, interest, fees and other sums shall be due
and payable in full on the next preceding Business Day.


3.6                Computations of Interest and Fees.


(a)           Calculation of Interest and Fees.  Except for Base Rate Loans that
are based upon the Prime Rate, in which case interest shall be computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, all computations of interest and fees hereunder shall be made
on the basis of the actual number of days elapsed over a year of 360
days.  Interest shall accrue from and including the first date of Borrowing (or
continuation or conversion) to but excluding the last day occurring in the
period for which such interest is payable.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


(b)           Usury.  It is the intent of the Lenders and the Borrower to
conform to and contract in strict compliance with applicable usury Law from time
to time in effect.  All agreements between the Lenders and the Borrower are
hereby limited by the provisions of this subsection which shall override and
control all such agreements, whether now existing or hereafter arising and
whether written or oral.  In no way, nor in any event or contingency (including
but not limited to prepayment or acceleration of the maturity of any Borrower
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes, under the First Mortgage
Bonds or otherwise, exceed the maximum nonusurious amount permissible under
applicable Law.  If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such documents shall be automatically reduced
to the maximum nonusurious amount permitted under applicable Law, without the
necessity of execution of any amendment or new document.  If any Lender shall
ever receive anything of value which is characterized as interest on the Loans
under applicable Law and which would, apart from this provision, be in excess of
the maximum nonusurious amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans.  The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to
accelerate the payment of any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand.  All interest paid or agreed to
be paid to the Lenders with respect to the Loans shall, to the extent permitted
by applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of the Loans does not exceed the maximum
nonusurious amount permitted by applicable Law.


21

--------------------------------------------------------------------------------


3.7                Pro Rata Treatment.


Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Loan, each payment of interest, each payment of
fees (other than administrative fees paid to the Administrative Agent), each
conversion or continuation of any Loans and each reduction in the Committed
Amount, shall be allocated pro rata among the relevant Lenders in accordance
with their Pro Rata Shares; provided that, if any Lender shall have failed to
pay its Pro Rata Share of any Loan, then any amount to which such Lender would
otherwise be entitled pursuant to this Section 3.7 shall instead be payable to
the Administrative Agent until the share of such Loan by such Lender has been
repaid.  In the event any principal, interest, fee or other amount paid to any
Lender pursuant to this Credit Agreement or any other Credit Document is
rescinded or must otherwise be returned by the Administrative Agent, (a) such
principal, interest, fee or other amount that had been satisfied by such payment
shall be revived, reinstated and continued in full force and effect as if such
payment had not occurred and (b) such Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to the Federal Funds Rate if
repaid within two (2) Business Days after such request and thereafter the Base
Rate.


3.8                 Sharing of Payments.


The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Loan, or any other obligation owing to such Lender under this Credit Agreement
through the exercise of a right of setoff, banker’s lien or counterclaim, or
pursuant to a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable Debtor Relief Law or other similar Law or
otherwise, or by any other means, in excess of its Pro Rata Share of such
payment as provided for in this Credit Agreement, such Lender shall promptly pay
in cash or purchase from the other Lenders a participation in such Loans, and
other obligations in such amounts, and make such other adjustments from time to
time, as shall be equitable to the end that all Lenders share such payment in
accordance with their Pro Rata Shares.  The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise
returned.  The Borrower agrees that (a) any Lender so purchasing such a
participation may, to the fullest extent permitted by Law, exercise all rights
of payment, including setoff, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Loan, or
other obligation in the amount of such participation and (b) the Borrower
Obligations that have been satisfied by a payment that has been rescinded or
otherwise returned shall be revived, reinstated and continued in full force and
effect as if such payment had not occurred.  Except as otherwise expressly
provided in this Credit Agreement, if any Lender or the Administrative Agent
shall fail to remit to any other Lender an amount payable by such Lender or the
Administrative Agent to such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Administrative Agent or such other Lender at a rate
per annum equal to the Federal Funds Rate.  If under any applicable Debtor
Relief Law or other similar Law, any Lender receives a secured claim in lieu of
a setoff to which this Section 3.8 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.8 to share in the
benefits of any recovery on such secured claim.


22

--------------------------------------------------------------------------------


3.9                Capital Adequacy.


If any Lender determines that the introduction after the Closing Date of any
Law, rule or regulation or other Requirement of Law regarding capital adequacy
or any change therein or in the interpretation thereof, or compliance by such
Lender (or its Lending Office) therewith, has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.


3.10              Eurodollar Provisions.


If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan, the Administrative Agent will promptly notify the Borrower and the
Lenders.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.


3.11              Illegality.


If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of Dollars in the London interbank market, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert Base Rate Loans
to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand to the Borrower from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay interest on the amount so prepaid or converted, together with any
amounts due with respect thereto pursuant to Section 3.14.


3.12              Requirements of Law; Reserves on Eurodollar Loans.


(a)           Changes in Law.  If any Lender determines that as a result of the
introduction of or any change in, or in the interpretation of, any Requirement
of Law, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make
 
23

--------------------------------------------------------------------------------


or making, funding or maintaining Eurodollar Loans, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.12 any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which Section
3.13 shall govern) and (ii) reserve requirements contemplated by subsection (b)
below), then from time to time, upon demand of such Lender (through the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction in
yield.


(b)           Reserves.  The Borrower shall pay to each Lender (to the extent
such Lender has not otherwise been compensated therefor hereunder), as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurodollar funds or deposits (currently
known as “Eurodollar liabilities”), additional interest on the unpaid principal
amount of each Eurodollar Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent demonstrable error),
which, shall be due and payable on each date on which interest is payable on
such Loan; provided that the Borrower shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 15 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.


3.13               Taxes.


(a)           Payment of Taxes.  Any and all payments by the Borrower to or for
the account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future income, stamp or other taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, but excluding, in the case of the Administrative Agent and each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains its Lending Office
(all such non-excluded present or future income, stamp or other taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”).  If the Borrower
shall be required by any Requirement of Law to deduct any Taxes from or in
respect of any sum payable under any Credit Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.13(a)), the Administrative Agent or such
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other Governmental Authority in accordance with
applicable Requirements of Law, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender, if applicable) the original or a certified copy
of a receipt evidencing payment thereof, to the extent such receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.


(b)           Additional Taxes.  In addition, the Borrower agrees to pay any and
all present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Credit Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Credit
Document (hereinafter referred to as “Other Taxes”).


24

--------------------------------------------------------------------------------


(c)           No Deduction for Taxes.  If the Borrower shall be required to
deduct or pay any Taxes or Other Taxes from or in respect of any sum payable
under any Credit Document to the Administrative Agent or any Lender, the
Borrower shall also pay to the Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies as necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
such Lender would have received if such Taxes or Other Taxes had not been
imposed.


(d)           Indemnification.  The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.13(d)) paid by the
Administrative Agent and such Lender, and (ii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.


(e)           Exemption from Taxes.  In the case of any payment hereunder or
under any other Credit Document by or on behalf of the Borrower through an
account or branch outside the United States, or on behalf of the Borrower by a
payor that is not a United States person, if the Borrower determines that no
taxes are payable in respect thereof, the Borrower shall furnish, or shall cause
such payor to furnish, to the Administrative Agent, an opinion of counsel
reasonably acceptable to the Administrative Agent stating that such payment is
exempt from Taxes.  For purposes of this subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Code.


(f)           Foreign Lenders.  Each Lender that is a foreign corporation,
foreign partnership or foreign trust within the meaning of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code, two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Lender by the Borrower pursuant to this Credit
Agreement), as appropriate, or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Lender by the Borrower pursuant to
this Credit Agreement) or such other evidence satisfactory to the Borrower and
the Administrative Agent that such Lender is entitled to an exemption from, or
reduction of, United States withholding tax. Thereafter and from time to time,
each such Lender shall (i) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities), as appropriate, as may reasonably be requested by
the Borrower or the Administrative Agent and then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this Credit
Agreement, (ii) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
Requirement of Law that the Borrower make any deduction or withholding for taxes
from amounts payable to such Lender.  If the forms or other evidence provided by
such Lender at the time such Lender first becomes a party to this Credit
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon
 
25

--------------------------------------------------------------------------------


withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that, if at the date of
any assignment pursuant to which a Lender becomes a party to this Credit
Agreement, the assignor Lender was entitled to payments under Section 3.13(a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the assignee Lender on such date.  If such Lender fails to deliver
the above forms or other evidence, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equal to the applicable
withholding tax imposed by Sections 1441 and 1442 of the Code, without
reduction.  If any Governmental Authority asserts that the Administrative Agent
did not properly withhold any tax or other amount from payments made in respect
of such Lender, such Lender shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section 3.13(f), and
costs and expenses (including the reasonable fees and expenses of legal counsel)
of the Administrative Agent.  For any period with respect to which a Lender has
failed to provide the Borrower with the above forms or other evidence (other
than if such failure is due to a change in the applicable Law, or in the
interpretation or application thereof, occurring after the date on which such
form or other evidence originally was required to be provided or if such form or
other evidence otherwise is not required), such Lender shall not be entitled to
indemnification under subsection (a) or (c) of this Section 3.13 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver
such form or other evidence required hereunder, the Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender in
recovering such Taxes.  The obligation of the Lenders under this Section 3.13(f)
shall survive the payment of all Borrower Obligations and the resignation or
replacement of the Administrative Agent.


(g)           Reimbursement.  In the event that an additional payment is made
under Section 3.13(a) or (c) for the account of any Lender and such Lender, in
its reasonable judgment, determines that it has finally and irrevocably received
or been granted a credit against or release or remission for, or repayment of,
any tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its reasonable judgment, have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding.  Nothing herein contained shall interfere with the right of a
Lender to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender to claim any tax credit or to disclose any information relating to
its tax affairs or any computations in respect thereof or require any Lender to
do anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.


3.14              Compensation.


Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Loan of the Borrower on a day other than the last day of the Interest
Period for such Eurodollar Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or


26

--------------------------------------------------------------------------------


(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Eurodollar Loan on the date or in the amount previously requested by the
Borrower.


The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re-employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.


3.15               Determination and Survival of Provisions.


All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.  Sections 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.






SECTION 4


CONDITIONS PRECEDENT TO CLOSING


4.1                 Closing Conditions.


The obligation of the Lenders to enter into this Credit Agreement and make the
Loans is subject to satisfaction of the following conditions:


(a)           Executed Credit Documents.  Receipt by the Administrative Agent of
duly executed copies of:  (i) this Credit Agreement, (ii) the FMB Mortgage,
(iii) the First Mortgage Bonds in an aggregate face amount not less than
$50,000,000, (iv) the FMB Delivery Agreement and (v) all other Credit Documents,
each in form and substance reasonably acceptable to the Lenders in their sole
discretion.


(b)           Authority Documents.  Receipt by the Administrative Agent of the
following:


(i)           Organizational Documents.  Copies of the articles of incorporation
of the Borrower, certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower, certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.


27

--------------------------------------------------------------------------------


(ii)           Resolutions.  Copies of resolutions of the board of directors of
the Borrower approving and adopting this Credit Agreement and the other Credit
Documents and the FMB Mortgage Documents to which it is a party, the
transactions contemplated herein and therein and authorizing execution and
delivery hereof and thereof, certified by a secretary or assistant secretary (or
the equivalent) of the Borrower to be true and correct and in full force and
effect as of the Closing Date.


(iii)          Good Standing.  Copies of certificates of good standing,
existence or its equivalent with respect to the Borrower certified as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its formation.


(iv)          Incumbency.  An incumbency certificate of the Borrower certified
by a secretary or assistant secretary (or the equivalent) of the Borrower to be
true and correct as of the Closing Date.


(c)           Opinions of Counsel.   Receipt by the Administrative Agent of
opinions of counsel to the Borrower (which may include in-house counsel with
respect to matters of Texas law), in form and substance acceptable to the
Administrative Agent, addressed to the Administrative Agent and the Lenders and
dated as of the Closing Date.


(d)           Financial Statements.  Receipt by the Administrative Agent of a
copy of the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Parent and its Subsidiaries
for the Fiscal Year 2008, audited by independent public accountants of
recognized national standing and (ii) such other financial information regarding
the Borrower as the Administrative Agent may reasonably request.


(e)           Material Adverse Effect.  Since December 31, 2008, there shall
have been no development or event relating to or affecting the Borrower or any
of its Subsidiaries that has had or could be reasonably expected to have a
Material Adverse Effect and no Material Adverse Change in the facts and
information regarding the Borrower and its Subsidiaries as represented to date.


(f)           Absence of Market Disruption.  There shall not have occurred a
material adverse change in or material disruption of conditions in the
financial, banking or capital markets which the Administrative Agent and the
Arrangers, in their sole discretion, deem material in connection with the
syndication of the Credit Agreement.


(g)           Litigation.  There shall not exist any material order, decree,
judgment, ruling or injunction or any material pending or threatened action,
suit, investigation or proceeding against the Borrower or any of its
Subsidiaries except as represented to date.


(h)           Consents.  All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the FMB Mortgage Documents and the transactions
contemplated herein and therein have been received (except for such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required to enforce the Lien of the FMB Mortgage Documents, exercise remedies
under the FMB Mortgage Documents, or use, operate, assign, lease or transfer
property of the Borrower in connection therewith), and no condition or
Requirement of Law exists which would reasonably be likely to restrain, prevent
or impose any material adverse conditions on the transactions contemplated
hereby and by the other Credit Documents and the FMB Mortgage Documents.


28

--------------------------------------------------------------------------------


(i)           Officer’s Certificates.  Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the Borrower and each of its Subsidiaries
are in compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Borrower or
any of its Subsidiaries, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Credit Agreement, the other Credit Documents and the FMB
Mortgage Documents and all the transactions contemplated herein or therein to
occur on such date, (A) Borrower is Solvent, (B) no Default or Event of Default
exists, (C) all representations and warranties contained herein and in the other
Credit Documents and the FMB Mortgage Documents are true and correct in all
material respects, (D) since December 31, 2008, there has been no development or
event relating to or affecting the Borrower or any of its Subsidiaries that has
had or could be reasonably expected to have a Material Adverse Effect and there
exists no event, condition or state of facts that could result in or reasonably
be expected to result in a Material Adverse Change and (E) the Borrower is in
compliance with the financial covenant set forth in Section 7.2, as of December
31, 2008, as demonstrated in the Covenant Compliance Worksheet attached to such
certificate.


(j)           Fees and Expenses.  Unless waived by the Person entitled thereto,
payment by the Borrower of all fees and expenses owed by it to the
Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date.


(k)           FMB Mortgage Documents.  To the extent requested by the
Administrative Agent, copies of each document (including any Uniform Commercial
Code financing statement) required by the FMB Mortgage Documents to be filed,
registered or recorded in order to create in favor of the First Mortgage Bond
Trustee for the benefit of the holders of the First Mortgage Bonds, including
the Administrative Agent, for the benefit of the Lenders, a valid direct first
deed of trust lien on the Mortgaged Property, in each case, in proper form for
filing, registration or recordation.


(l)           Bond Issuance.  Receipt by the Administrative Agent of evidence
satisfactory to it that bonds in an aggregate amount not less than $265,500,000
(calculated exclusive of the First Mortgage Bonds) shall have been issued under
the FMB Mortgage and the First Supplemental Indenture thereunder dated as of
March 23, 2009.


(l)           Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.


Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.




29

--------------------------------------------------------------------------------




SECTION 5


CONDITIONS TO ALL EXTENSIONS OF CREDIT


5.1                Funding Requirements.


In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans unless:


(a)           Notice. The Borrower shall have delivered the Notice of Borrowing,
duly executed and completed, by the time specified in Section 2.1.


(b)           Representations and Warranties.  The representations and
warranties made by the Borrower in any Credit Document and the FMB Mortgage are
true and correct in all material respects at and as if made as of such date
except to the extent they expressly and exclusively relate to an earlier date.


(c)           No Default.  No Default or Event of Default as to the Borrower
shall exist and be continuing either prior to or after giving effect to such
Credit Extension.


(d)           Availability.  Immediately after giving effect to such Credit
Extension (and the application of the proceeds thereof), (i) the aggregate
principal amount of outstanding Loans shall not exceed the Committed Amount, and
(ii) with respect to each individual Lender, the sum of outstanding principal
amount of Loans of such Lender shall not exceed such Lender’s Pro Rata Share of
the Committed Amount.


(e)           Funding Date.  The Loans shall be made on a date on or before
March 31, 2009.


The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c), (d) and (e) above.




SECTION 6


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:


6.1                Organization and Good Standing.


The Borrower and its Subsidiaries (a) are duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) are
duly qualified and in good standing as a foreign entity authorized to do
business in every other jurisdiction where the failure to so qualify would have
a Material Adverse Effect and (c) have the requisite power and authority to own
its properties and to carry on its business as now conducted and as proposed to
be conducted.


30

--------------------------------------------------------------------------------


6.2                 Due Authorization.


The Borrower and any of its Subsidiaries party to any Credit Document or the FMB
Mortgage (a) has the requisite power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and (b) has
been authorized by all necessary action to execute, deliver and perform this
Credit Agreement, the FMB Mortgage and the other Credit Documents to which it is
a party.


6.3                No Conflicts.


Neither the execution and delivery of this Credit Agreement, the FMB Mortgage
and the other Credit Documents, nor the consummation of the transactions
contemplated herein and therein, nor performance of and compliance with the
terms and provisions hereof and thereof by the Borrower will (a) violate or
conflict with any provision of its organizational documents, (b) violate,
contravene or conflict with any law (including without limitation, the Public
Utility Holding Company Act of 1935, as amended), regulation (including without
limitation, Regulation U and Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would have or would be reasonably expected to have a Material Adverse
Effect or (d) result in or require the creation of any Lien upon or with respect
to its properties (except the Lien of the FMB Mortgage Documents in favor of the
First Mortgage Bond Trustee).


6.4                Consents.


No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement, the FMB Mortgage or any of the other Credit Documents that has
not been obtained or completed, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required to
enforce the Lien of the FMB Mortgage Documents, exercise remedies under the FMB
Mortgage Documents, or use, operate, assign, lease or transfer property of the
Borrower in connection therewith.


6.5                 Enforceable Obligations.

 
This Credit Agreement, the FMB Mortgage and the other Credit Documents to which
it is a party have been duly executed and delivered and constitute the legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms, except as may be limited by Debtor
Relief Laws or similar laws affecting creditors’ rights generally or by general
equitable principles.


6.6                 Financial Condition.


The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such periods.  No opinion
provided with respect to the Borrower’s financial statements pursuant to
Section 7.1 (or as to any prior annual financial statements) has been withdrawn.


31

--------------------------------------------------------------------------------


6.7                No Material Change.


(a)           Since December 31, 2008, there has been no development or event
relating to or affecting the Borrower or any of its Subsidiaries which would
have or would reasonably be expected to have a Material Adverse Effect.


(b)           Since December 31, 2008, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Credit Agreement and communicated to the Lenders.


6.8                No Default.


Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default
presently exists and is continuing.


6.9                Litigation.


There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


6.10              Taxes.


The Borrower and its Subsidiaries have filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown thereon to be due (including interest and
penalties) and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes which are not
yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.


6.11              Compliance with Law.


The Borrower and its Subsidiaries are in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.


6.12              ERISA.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect:


(a)           During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Borrower, no event or condition has occurred or exists
as a result of which any ERISA Event would be reasonably expected to occur, with
respect to any Plan; (ii) no “accumulated funding deficiency,” as such term is
 
32

--------------------------------------------------------------------------------


defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.


(b)           The actuarial present value of all “benefit liabilities” under
each Single Employer Plan (determined within the meaning of Section 401(a)(2) of
the Code, utilizing the actuarial assumptions used to fund such Plans), whether
or not vested, did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities, except as
disclosed in the Borrower’s financial statements.


(c)           Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither the Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has been terminated (within the meaning of Title IV of
ERISA), and no Multiemployer Plan is, to the best knowledge of the Borrower,
reasonably expected to be in reorganization, insolvent, or terminated.


(d)           No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.


(e)           The present value (determined using actuarial and other
assumptions which are reasonable with respect to the benefits provided and the
employees participating) of the liability of the Borrower and each ERISA
Affiliate for post-retirement welfare benefits to be provided to their current
and former employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.


(f)           Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.


6.13              Use of Proceeds; Margin Stock.


The proceeds of the Credit Extensions to the Borrower hereunder will be used
solely for the purposes specified in  Section 7.9.  None of such proceeds will
be used for the purpose of (a) (i) purchasing or carrying any Margin Stock or
(ii) reducing or retiring any Indebtedness which was originally incurred to
purchase or carry Margin Stock, or (iii) for any other purpose that might
constitute this transaction a “purpose credit” within the meaning of Regulation
U or (b) for the acquisition of another Person unless the board of directors (or
other comparable governing body) or stockholders, as appropriate, of such Person
has approved such acquisition.


33

--------------------------------------------------------------------------------


6.14              Government Regulation.


The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.


6.15              Solvency.


The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.


6.16              Disclosure.


Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.


6.17              Environmental Matters.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect:  (a) each of the properties of the Borrower and its Subsidiaries
(the “Properties”) and all operations at the Properties are in substantial
compliance with all applicable Environmental Laws, (b) there is no undocumented
or unreported violation of any Environmental Law with respect to the Properties
or the businesses operated by the Borrower and its Subsidiaries (the
“Businesses”) that the Borrower is aware of, and (c) there are no conditions
relating to the Businesses or Properties that have given rise to or would
reasonably be expected to give rise to a liability under any applicable
Environmental Laws.


6.18              First Mortgage Bonds Validly Issued. 
 
The First Mortgage Bonds have been duly authorized and executed by the Borrower,
authenticated by the First Mortgage Bond Trustee in accordance with the FMB
Mortgage and the Second Supplemental Indenture and validly issued and delivered,
pursuant to the terms of the FMB Delivery Agreement, to the Administrative
Agent, and the First Mortgage Bonds constitute valid and binding obligations of
the Borrower entitled to the benefits and security of the FMB Mortgage and the
Second Supplemental Indenture and are enforceable against the Borrower in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The FMB Mortgage, as supplemented by the
Second Supplemental Indenture, complies as to form with the requirements of the
Trust Indenture Act of 1939, as amended.  The First Mortgage Bonds are not
required to be registered under the Securities Act.  The issuance to the
Administrative Agent of the First Mortgage Bonds as described in this Credit
Agreement will not violate any provision of the FMB Mortgage, as supplemented by
the Second Supplemental Indenture.  In addition, the issuance to the
Administrative Agent of the First Mortgage Bonds as described in this Credit
Agreement will not violate any provision of any other agreement or instrument or
any law or regulation, or judicial or regulatory order, judgment or decree to
which the Borrower or any of its Subsidiaries is a party or by which any of the
foregoing is bound, the violation of which would have or would be reasonably
expected to have a Material Adverse Effect.


34

--------------------------------------------------------------------------------


6.19              First Priority Mortgage.


The Borrower has good and indefeasible title to (or valid rights to lease or
use, by easement or otherwise) all real property comprising the Mortgaged
Property, and good and valid title to (or valid rights to use, by easement or
otherwise) all fixtures and personal property comprising the Mortgaged Property,
and (i) all such Mortgaged Property is subject to the Lien of the FMB Mortgage
Documents, and (ii) all such Mortgaged Property acquired by the Borrower after
the respective dates of the FMB Mortgage and the Second Supplemental Indenture
have become or will, upon such acquisition, become, subject to the Lien
thereof.  The FMB Mortgage constitutes a valid direct first deed of trust lien
and security interest upon all Mortgaged Property, subject only to “Permitted
Liens” (as such term is defined in the FMB Mortgage).  The rights, powers, Liens
and privileges purported to be created pursuant to the FMB Mortgage Documents in
favor of the Administrative Agent shall be equal and ratable with the holders of
other bonds issued pursuant to the FMB Mortgage Documents.


SECTION 7


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all of the Borrower Obligations:


7.1                Information Covenants.


The Borrower will furnish, or cause to be furnished, to the Lenders:


(a)           Annual Financial Statements. As soon as available, and in any
event within 120 days after the close of each Fiscal Year of the Borrower
commencing with the 2009 Fiscal Year, a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such Fiscal
Year, together with the related consolidated statements of income and of cash
flows for such Fiscal Year, setting forth in comparative form figures for the
preceding Fiscal Year, all such financial information described above to be in
reasonable form and detail and, in each case, audited by independent certified
public accountants of recognized national standing reasonably acceptable to the
Required Lenders and whose opinion shall be furnished to the Lenders, and shall
be to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.


(b)           Quarterly Financial Statements. As soon as available, and in any
event within 60 days after the close of each Fiscal Quarter of the Borrower
(other than the fourth Fiscal Quarter), a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows, in each case setting
forth in comparative form figures for the corresponding period of the preceding
Fiscal Year, all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Required Lenders, and, in each
case, accompanied by a certificate of a Financial Officer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of such Person and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements.


35

--------------------------------------------------------------------------------


(c)           Officer’s Certificate.  At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower with the financial
covenant set forth in Section 7.2 as of the end of such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.


(d)           Reports.  Notice of the filing by the Borrower of any Form 10-Q,
Form 10-K or Form 8-K with the SEC promptly upon the filing thereof and copies
of all financial statements, proxy statements, notices and reports as the
Borrower shall send to its shareholders concurrently with the mailing of any
such statements, notices or reports to its shareholders.


(e)           Notices.  Upon the Borrower obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent within ten days of
(i) the occurrence of a Default or Event of Default, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto, (ii) the occurrence of any of the following with respect to the
Borrower or any of its Subsidiaries (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against the Borrower or any
of its Subsidiaries which, if adversely determined, would have or would
reasonably be expected to have a Material Adverse Effect, (B) one or more
judgments, orders, or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability of $5,000,000 or more, in the aggregate
or (C) the institution of any proceedings against the Borrower or any of its
Subsidiaries with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation or alleged violation of, any
federal, state or local law, rule or regulation (including, without limitation,
any Environmental Law), the violation of which would have or would reasonably be
expected to have a Material Adverse Effect and (iii) the First Mortgage Bond
Trustee resigning as trustee under the FMB Mortgage.


(f)           ERISA.  Upon the Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent promptly (and in any event within ten days) of any of the following which
would result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or would be reasonably expected to lead to,
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Borrower or any of its ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which the
Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) a change in the funding status of any Plan, in each case together with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken with respect
thereto.  Promptly upon request, the Borrower shall furnish the Lenders with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).


(g)           Debt Ratings.   Prompt notice of any change in the Debt Ratings of
the Borrower.


36

--------------------------------------------------------------------------------


(h)           Other Information.  With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower as the Lenders may reasonably request.


Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.1; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the Officer’s
Certificate required by Section 7.1(c) to the Administrative Agent.  Except for
such Officer’s Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


7.2                Financial Covenant.


                                (a)
[Reserved].



                                (b)
Debt Capitalization.  At all times the ratio of (i) Consolidated Indebtedness of
the Borrower to (ii) Consolidated Capitalization of the Borrower shall be less
than or equal to 0.65 to 1.0.



7.3                 Preservation of Existence and Franchises.


(a)           Except in a transaction permitted by Section 8.2, the Borrower
will do (and will cause each of its Subsidiaries to do) all things necessary to
preserve and keep in full force and effect its existence and rights, franchises
and authority.


(b)           The Borrower will maintain (and will cause each of its
Subsidiaries to maintain) its properties in good condition and not waste or
otherwise permit such properties to deteriorate, reasonable wear and tear
excepted.


7.4                 Books and Records.


The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).


37

--------------------------------------------------------------------------------


7.5                 Compliance with Law.


The Borrower will comply (and will cause each of its Subsidiaries to comply)
with all laws (including, without limitation, all Environmental Laws and ERISA
laws), rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its properties, if the
failure to comply would have or would reasonably be expected to have a Material
Adverse Effect.


7.6                Payment of Taxes and Other Indebtedness.


The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.


7.7                Insurance.


The Borrower will (and will cause each of its Subsidiaries to) at all times (i)
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.


7.8                 Performance of Obligations.

 
The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of the Second
Supplemental Indenture, the First Mortgage Bonds and all other material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.


7.9                 Use of Proceeds.


(a)           The proceeds of the Credit Extensions may be used solely to
refinance existing Indebtedness (including, without limitation, Indebtedness
owing to the Parent) on the Funding Date, including expenses.


7.10              Audits/Inspections.


Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Administrative Agent or the Lenders,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect the Borrower’s property, including its books and
records, its accounts receivable and inventory, the Borrower’s facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or such Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such matters with the officers, employees and representatives of the
Borrower; provided, that an officer or authorized agent of the
 
38

--------------------------------------------------------------------------------


Borrower shall be present during any such discussions between the officers,
employees or representatives of the Borrower and the representatives of the
Administrative Agent or any Lender.


7.11              Hedging.   Within thirty (30) days after the Closing Date, the
Borrower shall enter into, and shall thereafter maintain, Hedging Agreements on
terms determined by the Borrower and reasonably acceptable to the Administrative
Agent pursuant to which the Borrower is protected, by means of an interest rate
swap, cap or collar, against increases in interest rates from and after the date
of such contracts with respect to notional amounts of principal and for a period
of time reasonably acceptable to the Administrative Agent.


SECTION 8


NEGATIVE COVENANTS


Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the termination of the Commitments and the
payment in full of the Borrower Obligations:


8.1                 Nature of Business.


The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.


8.2                Consolidation and Merger.


The Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
Person.


8.3                 Sale or Lease of Assets.


The Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or other transfers of
assets for fair value, if the aggregate value of all such transactions in any
calendar year, does not exceed 25% of the book value of Total Assets of the
Borrower, as calculated as of the end of the most recent Fiscal Quarter, and
(b) sales, leases, transfers or other dispositions, at less than fair value, of
any other assets of the Borrower and its Subsidiaries, provided that the
aggregate book value of such assets shall not exceed $10,000,000 in any calendar
year.


8.4                Affiliate Transactions.


The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.


8.5                 Liens.


The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real
 
39

--------------------------------------------------------------------------------


or personal, tangible or intangible), whether now owned or hereafter acquired,
securing any Indebtedness other than the following: (a) Liens securing Borrower
Obligations, (b) Liens for taxes not yet due or Liens for taxes being contested
in good faith by appropriate proceedings for which adequate reserves determined
in accordance with GAAP have been established (and as to which the property
subject to any such Lien is not yet subject to foreclosure, sale or loss on
account thereof), (c) Liens in respect of property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable, which have been in existence less than 90 days or which are
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof), (d) pledges or deposits made in the ordinary
course of business to secure payment of worker’s compensation insurance,
unemployment insurance, pensions or social security programs, (e) Liens arising
from good faith deposits in connection with or to secure performance of tenders,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations incurred in the ordinary course of business (other
than obligations in respect of the payment of borrowed money), (f) Liens arising
from good faith deposits in connection with or to secure performance of
statutory obligations and surety and appeal bonds, (g) easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes,
(h) judgment Liens that would not constitute an Event of Default, (i) Liens
arising by virtue of any statutory or common law provision relating to banker’s
liens, rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution, (j) any Lien created or
arising over any property which is acquired, constructed or created by the
Borrower or its Subsidiaries, but only if (i) such Lien secures only principal
amounts (not exceeding the cost of such acquisition, construction or creation)
raised for the purposes of such acquisition, construction or creation, together
with any costs, expenses, interest and fees incurred in relation thereto or a
guarantee given in respect thereof, (ii) such Lien is created or arises on or
before 180 days after the completion of such acquisition, construction or
creation, (iii) such Lien is confined solely to the property so acquired,
constructed or created and any improvements thereto and (iv) the aggregate
principal amount of all Indebtedness at any one time outstanding that is secured
by such Liens shall not exceed $25,000,000, (k) any Lien on Margin Stock,
(l) the assignment of, or Liens on, demand, energy or wheeling revenues, or on
capacity reservation or option fees, payable to the Borrower or any of its
Subsidiaries with respect to any wholesale electric service or transmission
agreements, the assignment of, or Liens on, revenues from energy services
contracts, and the assignment of, or Liens on, capacity reservation or option
fees payable to the Borrower or such Subsidiary with respect to asset sales
permitted herein, (m) any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any Liens
referred to in the foregoing clauses (a) through (l), for amounts not exceeding
the principal amount of the Indebtedness secured by the Lien so extended,
renewed or replaced, provided that such extension, renewal or replacement Lien
is limited to all or a part of the same property or assets that were covered by
the Lien extended, renewed or replaced (plus improvements on such property or
assets), (n) Liens securing obligations under Hedging Agreements entered into in
the ordinary course of business and not for speculative purposes, (o) Liens
granted by bankruptcy-remote special purpose Subsidiaries to secure stranded
cost securitization bonds, (p) Liens upon any property in favor of the
administrative agent for the benefit of the lenders (the “Revolving Loan
Administrative Agent”) under the 2008 Revolving Loan Agreement securing
Indebtedness thereunder; provided that (i) the Borrower Obligations and the
Related Hedging Obligations shall concurrently be secured equally and ratably
with (or prior to) such Indebtedness under the 2008 Revolving Loan Agreement so
long as such other Indebtedness shall be secured and (ii) the
 
40

--------------------------------------------------------------------------------


Borrower, the Revolving Loan Administrative Agent and the Administrative Agent,
for the benefit of the Lenders, shall have entered into such security
agreements, collateral trust and sharing agreements, intercreditor agreements
and other documentation deemed necessary by the Administrative Agent in respect
of such Lien on terms and conditions acceptable to the Administrative Agent
(including, without limitation, with respect to the voting of claims and release
or modification of any such Lien or all or any portion of the collateral
thereunder), (q) the Lien of the FMB Mortgage Documents on the Mortgaged
Property securing an aggregate principal amount of Indebtedness (other than the
Borrower Obligations and the Related Hedging Obligations) not to exceed
$350,000,000, and Liens on the Mortgaged Property which would not otherwise be
permitted under this Section 8.5 and which are “Permitted Liens” (as such term
is defined in the FMB Mortgage as in effect on the date hereof) and (r) Liens on
Property, in addition to those otherwise permitted by clauses (a) through (q)
above, securing, directly or indirectly, Indebtedness or obligations of the
Borrower and its Subsidiaries arising pursuant to other agreements entered into
in the ordinary course of business which do not exceed, in the aggregate at any
one time outstanding, $25,000,000.
 


8.6                 Accounting Changes.


The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.


8.7                Burdensome Agreements.


     The Borrower will not (nor will it permit any of its Subsidiaries to) enter
into any contractual obligation that limits the ability (a) of any Subsidiary of
the Borrower to make Restricted Payments to the Borrower or to otherwise
transfer property to the Borrower or (b) of the Borrower to create, incur,
assume or suffer to exist Liens on its property in favor of the Administrative
Agent, for the benefit of the Lenders, other than (i) any such contractual
obligation contained in the Credit Documents; (ii) any such contractual
obligation contained in the “Credit Documents” as defined in the 2008 Revolving
Loan Agreement (as such contractual obligations in such “Credit Documents” exist
as of the date hereof without giving effect to any subsequent amendment or other
modification to such contractual obligations); (iii) any such contractual
obligation contained in the “Credit Documents” (or any similar term) defined in
the 2009 Revolving Loan Agreement to the extent such contractual obligations in
such “Credit Documents” (or any similar term) shall be no less favorable to the
Administrative Agent and the Lenders than such contractual obligations set forth
in the 2008 Revolving Loan Agreement as in effect on the date hereof without
giving effect to any subsequent amendment or other modification to such
contractual obligations; and (iv) any such contractual obligation contained in
the Note Facilities Documentation as in effect on the date hereof without giving
effect to any subsequent amendment or other modification to such contractual
obligations.


8.8           Affiliate Indebtedness.


(a)           The Borrower will not (nor will it permit any of its Subsidiaries
to) incur any Indebtedness owing to the Parent or any Subsidiary of the Parent
other than Permitted Affiliate Indebtedness.  For purposes of this Section 8.8,
“Permitted Affiliate Indebtedness” shall mean Indebtedness (i) that shall be
owing to the Parent or any wholly-owned Subsidiary of the Parent, (ii) that
shall not have been transferred or pledged to any Person (other than the Parent
or any wholly-owned Subsidiary of the Parent) and (iii) that shall be
subordinated in the event of a bankruptcy or liquidation of the Borrower to the
Borrower Obligations and the Related Hedging Obligations on terms reasonably
required by the Administrative Agent, which subordination terms shall not
prohibit the repayment of any
 
41

--------------------------------------------------------------------------------


such Permitted Affiliate Indebtedness at any time so long as no Default or Event
of Default exists or shall result therefrom.


(b)           The Borrower will not (nor will it permit any of its Subsidiaries
to) incur any Indebtedness that extends the maturity of or that otherwise
refinances, in whole or in part, any Permitted Affiliate Indebtedness other than
(i) additional Permitted Affiliate Indebtedness, (ii) Indebtedness incurred in
connection with the initial issuance of first mortgage bonds under the FMB
Mortgage Documents on March 23, 2009 and (iii) Permitted Refinancing
Indebtedness.  For purposes of this Section 8.8, “Permitted Refinancing
Indebtedness” shall mean Indebtedness (i) no portion of the principal of which
matures prior to the Maturity Date and (ii) no portion of which is secured other
than pursuant to the issuance of first mortgage bonds under the FMB Mortgage
Documents and other than equally and ratably with the Borrower Obligations and
the Related Hedging Obligations.


SECTION 9


EVENTS OF DEFAULT


9.1                 Events of Default.


An Event of Default with respect to the Borrower shall exist upon the occurrence
of any of the following specified events (each an “Event of Default”):


(a)           Payment.  The Borrower shall:  (i) default in the payment when due
of any principal of any of its Loans; or (ii) default, and such default shall
continue for three or more Business Days, in the payment when due of any
interest on its Loans or of any fees or other amounts owing by it hereunder,
under any of the other Credit Documents or in connection herewith or therewith.


(b)           Representations.  Any representation, warranty or statement made
or deemed to be made by the Borrower herein or in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made.


(c)           Covenants.  The Borrower shall:


(i)           default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect
to the existence of the Borrower), 7.9, 7.10 or 8.1 through 8.7, inclusive; or


(ii)           default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and the default shall continue unremedied for a period of at
least 10 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.


(d)           Credit Documents; FMB Mortgage.  Any Credit Document or the FMB
Mortgage shall fail to be in force and effect or the Borrower shall so assert or
any Credit Document or the FMB Mortgage shall fail to give the Administrative
Agent or the Lenders, or the First Mortgage Bond Trustee, as applicable, the
rights, powers, liens and privileges purported to be created thereby.


(e)           Bankruptcy, etc.  The occurrence of any of the following with
respect to the Borrower or any of its Subsidiaries (i) a court or governmental
agency having jurisdiction in the
 
42

--------------------------------------------------------------------------------


premises shall enter a decree or order for relief in respect of the Borrower or
any of its Subsidiaries in an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or any of its Subsidiaries or for any substantial part of their property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable Debtor Relief Law now or hereafter in effect is
commenced against the Borrower or any of its Subsidiaries and such petition
remains unstayed and in effect for a period of 60 consecutive days; or (iii) the
Borrower or any of its Subsidiaries shall commence a voluntary case under any
applicable Debtor Relief Law now or hereafter in effect, or consent to the entry
of an order for relief in an involuntary case under any such law, or consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of such Person or any
substantial part of its property or make any general assignment for the benefit
of creditors; or (iv) the Borrower or any of its Subsidiaries admit in writing
its inability to pay its debts generally as they become due or any action shall
be taken by any Person in furtherance of any of the aforesaid purposes.


(f)           Defaults under Other Agreements.


    (i)           The Borrower or any of its Subsidiaries shall default in the
due performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.


    (ii)           With respect to any Indebtedness of the Borrower or any of
its Subsidiaries (other than Indebtedness outstanding under this Credit
Agreement) in excess of $20,000,000 in the aggregate (A) the Borrower or any of
its Subsidiaries shall (x) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to such Indebtedness, or (y)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness to become due prior to its stated
maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid.


(g)           Judgments.  Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower or such Subsidiary shall have a
grace period of 30 days with respect to each such periodic payment.


(h)           ERISA.  The occurrence of any of the following events or
conditions if any of the same would have or would be reasonably expected to have
a Material Adverse Effect:  (i) any “accumulated funding deficiency,” as such
term is defined in Section 302 of ERISA and Section 412 of the Code, whether or
not waived, shall exist with respect to any Plan, or any lien shall arise on the
assets of the Borrower or any ERISA Affiliate in favor of the PBGC or a Plan;
(ii) an ERISA Event
 
43

--------------------------------------------------------------------------------


shall occur with respect to a Single Employer Plan which is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (iii) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan which is, in the
reasonable opinion of the Required Lenders, likely to result in (A) the
termination of such Plan for purposes of Title IV of ERISA, or (B) the Borrower
or any ERISA Affiliate incurring any liability in connection with a withdrawal
from, reorganization of (within the meaning of Section 4241 of ERISA), or
insolvency (within the meaning of Section 4245 of ERISA) of such Plan; or (iv)
any prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur
which would be reasonably expected to subject the Borrower or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which the Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.


(i)           Change of Control.  There shall occur a Change of Control.


(j)           First Mortgage Bonds.  (i) The aggregate outstanding principal
amount of the First Mortgage Bonds shall be less than the “Available Principal
Amount” (as such term is defined in the Second Supplemental Indenture); or (ii)
the First Mortgage Bonds shall cease to be equally and ratably secured under the
terms of the FMB Mortgage by a valid direct first deed of trust lien and
security interest upon all Mortgaged Property, subject only to “Permitted Liens”
(as such term is defined in the FMB Mortgage); or (iii) the Borrower shall deny
in writing that it has any liability or obligation under any First Mortgage
Bonds or purport to revoke, terminate, rescind or redeem any First Mortgage
Bonds (other than in accordance with the terms of the First Mortgage Bonds and
the FMB Mortgage).


9.2                Acceleration; Remedies.


Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:


(a)           Termination of Commitments.  Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.


(b)           Acceleration of Loans.  Declare the unpaid principal of and any
accrued interest in respect of all Loans and any and all other Borrower
Obligations of any and every kind owing by the Borrower to the Administrative
Agent or the Lenders under the Credit Documents to be due, whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


(c)           [Reserved].


(d)           Enforcement of Rights.  To the extent permitted by Law enforce any
and all rights and interests created and existing under applicable Law and under
the Credit Documents and the FMB Mortgage.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued
 
44

--------------------------------------------------------------------------------


and unpaid fees and other Borrower Obligations owing to the Administrative Agent
and the Lenders by the Borrower hereunder shall immediately become due and
payable without the giving of any notice or other action by the Administrative
Agent or the Lenders, which notice or other action is expressly waived by the
Borrower.


Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.


9.3                Allocation of Payments After Event of Default.


Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender from the
Borrower or any of its Subsidiaries on account of amounts outstanding under any
of the Credit Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Administrative Agent and the Lenders under the Credit Documents
against the Borrower, ratably among them in proportion to the amounts described
in this clause “FIRST” payable to them;


SECOND, to payment of any fees owed to the Administrative Agent, or any Lender
by the Borrower (other than in connection with Related Hedging Obligations),
ratably among them in proportion to the amounts described in this clause
“SECOND” payable to them;


THIRD, to the payment of all accrued interest payable to the Lenders hereunder
by the Borrower, ratably among them in proportion to the amounts described in
this clause “THIRD” payable to them;


FOURTH, to the payment of the outstanding principal amount of the Loans, ratably
among them in proportion to the amounts described in this clause “FOURTH”
payable to them;


FIFTH, to the payment of any amounts owing to any Lender or any Affiliate of any
Lender with respect to Related Hedging Obligations, ratably among them in
proportion to the amounts described in this clause “FIFTH” payable to them;


SIXTH, to all other Borrower Obligations and Related Hedging Obligations of the
Borrower which shall have become due and payable under the Credit Documents and
not repaid pursuant to clauses “FIRST” through “FIFTH” above, ratably among the
holders of such Borrower Obligations and Related Hedging Obligations in
proportion to the amounts described in this clause “SIXTH” payable to them; and


SEVENTH, the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.


45

--------------------------------------------------------------------------------


SECTION 10


AGENCY PROVISIONS


10.1              Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Union Bank to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
the FMB Mortgage and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Section are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall have no rights as a third party beneficiary of any of such provisions.


10.2              Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


10.3              Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents and the FMB
Mortgage.  Without limiting the generality of the foregoing, the Administrative
Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents or the FMB
Mortgage that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Credit Document,
the FMB Mortgage or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, its Subsidiaries
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as
 
46

--------------------------------------------------------------------------------


shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.6 and
9.2) or (b) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document or the
FMB Mortgage, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Credit Agreement, any other Credit Document, the FMB Mortgage Documents or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 4 or Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.


10.4              Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


10.5              Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document or under the FMB
Mortgage by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Parties.  The exculpatory provisions of
this Section shall apply to any such sub-agent and to the Agent-Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


10.6              Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within
 
47

--------------------------------------------------------------------------------


30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and the FMB
Mortgage and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents or under the FMB
Mortgage, as applicable, if not already discharged therefrom as provided above
in this Section.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents and the FMB Mortgage, as applicable, the provisions of this Section
and Section 11.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Agent-Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.


10.7              Non-Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Agent-Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Credit Agreement, any other
Credit Document, the FMB Mortgage or any related agreement or any document
furnished hereunder or thereunder.


10.8               No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents or the FMB Mortgage, except in its capacity, as applicable, as
the Administrative Agent or Lender hereunder.


10.9               Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


48

--------------------------------------------------------------------------------


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 11.5) allowed in such judicial
proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.




SECTION 11


MISCELLANEOUS


11.1               Notices; Effectiveness; Electronic Communication.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.1; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


49

--------------------------------------------------------------------------------


(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           Borrower Materials/The Platform.  The Borrower hereby acknowledges
that (i) the Administrative Agent and/or the Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Agent-Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)           Change of Address, Etc. The Borrower and the  Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


50

--------------------------------------------------------------------------------


(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Agent-Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


11.2              Right of Set-Off.


In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lenders hereunder, under the Notes, the First Mortgage Bonds, the other Credit
Documents, the FMB Mortgage or otherwise, irrespective of whether the
Administrative Agent or the Lenders shall have made any demand hereunder and
although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of such Lender subsequent thereto.  The Borrower
hereby agrees that any Person purchasing a participation in the Loans and
Commitments hereunder pursuant to Sections 3.8 or 11.3(d) may exercise all
rights of set-off with respect to its participation interest as fully as if such
Person were a Lender hereunder.


11.3              Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (except as contemplated by Section 8.2), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Agent-Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans at the time owing to it); provided that


51

--------------------------------------------------------------------------------


(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;


(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;


(iii)          any assignment of a Commitment must be approved by the
Administrative Agent, unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and


(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 11.3, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement,
 
52

--------------------------------------------------------------------------------


notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Credit Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12, 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 3.7 as though
it were a Lender, provided such Participant agrees to be subject to Section 3.8
as though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.9, 3.12, 3.13, or
3.14 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.13 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.13(f) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower
 
53

--------------------------------------------------------------------------------


(an “SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Credit Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof.  Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Credit Agreement (including
its obligations under Section 3.9, 3.12, 3.13 and 3.14), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Credit
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Credit Document, remain the lender of
record hereunder.  The making of a Committed Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Credit Agreement) that, prior to the date that is one year and one day
after the payment in full of all outstanding commercial paper or other senior
debt of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (A) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.


11.4              No Waiver; Remedies Cumulative.


No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have.  No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.


11.5              Attorney Costs, Expenses, Taxes and Indemnification by
Borrower.


(a)           The Borrower agrees (i) to pay or reimburse the Administrative
Agent and the Arrangers for all costs and expenses incurred in connection with
the development, preparation, negotiation and execution of this Credit Agreement
and the other Credit Documents and the FMB Mortgage and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel, and (ii)
to pay or reimburse the Administrative Agent and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Credit Agreement or the other
Credit Documents or the FMB Mortgage (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Borrower
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law),
 
54

--------------------------------------------------------------------------------


including all reasonable fees and expenses of legal counsel.  The foregoing
costs and expenses shall include all search, filing, recording, and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the Arrangers and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, the Arrangers or any Lender.  Other than costs and
expenses payable in connection with the closing of the transactions contemplated
by this Credit Agreement pursuant to Section 11.5(a) (which shall be payable on
the Closing Date unless otherwise agreed by the Administrative Agent and the
Arrangers), all amounts due under this Section 11.5 shall be payable within ten
Business Days after demand therefor.  The agreements in this Section shall
survive the termination of the Commitments and repayment of all other Borrower
Obligations.


(b)           Whether or not the transactions contemplated hereby are
consummated, the Borrower shall  indemnify and hold harmless each Agent-Related
Party, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including the reasonable fees and expenses of legal counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document, the FMB Mortgage or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, or (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property currently or formerly owned or operated by
the Borrower, any Subsidiary of the Borrower, or any Environmental Claim related
in any way to the Borrower or any Subsidiary of the Borrower, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto or (v) any civil penalty or fine assessed by the
Office of Foreign Assets Control (the “OFAC”) against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof, by the Administrative Agent or any Lender as a result of
conduct of the Borrower that violates a sanction enforced by OFAC (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or the FMB Mortgage or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).


(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Agent-Related Party of any of the foregoing, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), or such
Agent-Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time
 
55

--------------------------------------------------------------------------------


that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Agent-Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 3.2(d).


All amounts due under this Section 11.5 shall be payable within ten Business
Days after demand therefor.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Borrower Obligations.


11.6              Amendments, Etc.


No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)           waive any condition set forth in Section 4.1 without the written
consent of each Lender;


(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender;


(c)           postpone any date fixed by this Credit Agreement or any other
Credit Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Committed Amount hereunder or under any
other Credit Document without the written consent of each Lender directly
affected thereby;


(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary  to amend the definition of “Default Rate”;


(e)           change Section 3.8 or Section 9.3 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;


(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
 
(g)          consent to the assignment by the Borrower of any of its rights and
obligations under (or in respect of) the Credit Documents or the FMB Mortgage
without the written consent of each Lender; or
 
56

--------------------------------------------------------------------------------


(h) authorize the Administrative Agent to vote in favor of the release of all or
substantially all of the collateral securing the First Mortgage Bonds;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Credit Agreement or any other Credit Document or the FMB Mortgage; and (ii)
Section 11.3(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other
modification.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.


11.7              Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


11.8              Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9              Survival of Indemnification and Representations and
Warranties.


(a)           Survival of Indemnification.  All indemnities set forth herein
shall survive the execution and delivery of this Credit Agreement, the making of
any Credit Extension and the repayment of the Loans and other Borrower
Obligations and the termination of the Commitments hereunder.


(b)           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Borrower
Obligation hereunder shall remain unpaid or unsatisfied.


11.10            Governing Law; Venue; Service.


(a)           THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN
THE SECOND SUPPLEMENTAL INDENTURE AND THE FIRST MORTGAGE BONDS) AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).  Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document (other than the Second Supplemental Indenture and the First Mortgage
 
57

--------------------------------------------------------------------------------


Bonds) may be brought in the courts of the State of New York or of the United
States for the Southern District of New York, and, by execution and delivery of
this Credit Agreement, the Borrower hereby irrevocably accepts for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of such
courts.


(b)           The Borrower irrevocably consents to the service of process in any
action or proceeding with respect to this Credit Agreement or any other Credit
Document by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective ten days after such mailing.  Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
Law.


11.11            Waiver of Jury Trial; Waiver of Consequential Damages.


EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  Each of the parties to this
Credit Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents and in the FMB Mortgage.


11.12            Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.13            Further Assurances.


The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.


11.14            Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower
 
58

--------------------------------------------------------------------------------


and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


11.15            Entirety.


This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.


11.16            Binding Effect; Continuing Agreement.


(a)           This Credit Agreement shall become effective at such time when all
of the conditions set forth in Section 4.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower and the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Credit Agreement shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns.


(b)           This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, interest, fees and other
Borrower Obligations have been paid in full and all Commitments have been
terminated.  Upon termination, the Borrower shall have no further obligations
(other than the indemnification provisions and other provisions that by their
terms survive) under the Credit Documents; provided that should any payment, in
whole or in part, of the Borrower Obligations be rescinded or otherwise required
to be restored or returned by the Administrative Agent or any Lender, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, then
the Credit Documents shall automatically be reinstated and all amounts required
to be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Borrower Obligations.


11.17            [Reserved].


11.18            USA Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56
 
59

--------------------------------------------------------------------------------


(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the names and addresses of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.


11.19            Acknowledgment.


Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to the Borrower.  Each of the parties to this
Credit Agreement acknowledges and agrees that any such covenants that require
the Borrower to cause any of its Subsidiaries to take or to refrain from taking
specified actions will be enforceable unless prohibited by applicable law or
regulatory requirement.


11.20            Replacement of Lenders.


If (a) any Lender requests compensation under Section 3.12, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, or (c) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.3(b);


(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)           such assignment does not conflict with applicable Laws; and


(v)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section shall nevertheless be effective without the execution
by such Non-Consenting Lender of an Assignment and Assumption.
 
60

--------------------------------------------------------------------------------


 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
61

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.


BORROWER:


TEXAS-NEW MEXICO POWER COMPANY
a Texas corporation




By:           /s/ Terry R. Horn                        
                                                                
Name:      Terry R. Horn                              
                                                                
Title:        Vice President and Treasurer    


 
 
 

 

Signature Page to Term Loan Credit Agreement
(Texas-New Mexico Power Company)




 
 

--------------------------------------------------------------------------------

 

AGENT:



UNION BANK, N.A.,
as Administrative Agent




By:           /s/ Robert J. Cole           
                                                                
Name:      Robert J. Cole                
                                                                
Title:        Vice President               
                                                                




LENDERS:
UNION BANK, N.A.,
as a Lender




By:           /s/ Robert J. Cole         
                                                                
Name:      Robert J. Cole              
                                                                
Title:        Vice President             
                                                                


 
 
 
 

 
Signature Page to Term Loan Credit Agreement
(Texas-New Mexico Power Company)




 
 

--------------------------------------------------------------------------------

 
